Citation Nr: 0903395	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  91-13 772	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for hilar sarcoidosis, 
currently rated as 10 percent disabling.






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1990 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in San Juan, Commonwealth of 
Puerto Rico, (hereinafter RO) which, in pertinent part, 
denied a compensable rating for hilar sarcoidosis. The 
veteran perfected an appeal of the increased rating issue. In 
a November 1994 rating decision, the RO granted a 10 percent 
rating, effective from May 10, 1990, the date the RO received 
the increased rating claim. The Board remanded the claim to 
the RO for development on multiple occasions.

In a March 2003 decision, the Board denied an increased 
rating for hilar sarcoidosis.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in August 2004, the Court set aside the 
Board's decision with the direction that the Secretary 
promptly comply with the previous remands of the Board 
consistent with the requirements for expedited proceedings 
and for other proceedings consistent with the Court's order. 
Specifically, the Court found that the Board erred in failing 
to ensure compliance with its September 1998 remand 
instructions, which directed a VA compensation and pension 
physical examination that expressed examination results in 
terms consistent with both the previous and new rating 
criteria.  In April 2005, the Board remanded the matter in 
accordance with the Court's August 2004 order.  The case was 
remanded by the Board again in November 2005, and the case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  For the entire period of the claim, the veteran's 
service-connected hilar sarcoidosis primarily manifested 
symptoms analogous to symptomatic sarcoidosis with pulmonary 
fibrosis and not more than moderate dyspnea on extended 
exertion; the veteran's service-connected hilar sarcoidosis 
did not at any time during the claim manifest symptoms that 
more nearly approximated moderate unspecified pneumoconiosis 
with considerable fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.

2.  For the period from October 7, 1996, the veteran's 
service-connected hilar sarcoidosis has not manifested 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids, and has manifested FEV-1 that ranged from 
88.1 to 128-percent predicted, and FEV-1/FVC that ranged from 
81 to 115 percent.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected hilar sarcoidosis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6802 (1995); DCs 6600, 6846 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in December 2002, April 2005, May 
2006, and January 2007, the RO advised the claimant of the 
information necessary to substantiate the claim at issue.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Finally, he 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the above letters were not sent until after the 
initial adjudication of the claim, they were followed by 
readjudication and the issuance of supplemental statements of 
the case, most recently in September 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the veteran with actual notice of the information needed to 
prevail in his claim, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to claims for increased ratings, in order to 
satisfy the first Pelegrini II element, section 5103(a) 
compliant notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.

Preliminarily, the Board notes that the initial notification 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such, it does not take the form 
prescribed in that case.  Failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders, supra.  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran. Id., at 889.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law. Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, at 889.  In order for the Court to 
be persuaded that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap, supra.  

The April 2005 and May 2006 letters requested that the 
veteran provide evidence describing how his service connected 
pulmonary disorder had worsened.  In addition, the veteran 
was questioned as to the severity of his pulmonary problems 
at the VA examinations he was provided, most recently in June 
2005.  The Board finds that the notice given and the 
responses provided by the veteran at his VA examinations show 
that he knew that the evidence needed to show that his 
pulmonary disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial. See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.

As to the second element, the Board notes that the veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his service connected pulmonary 
disorder in December 2002 and July 2005 supplemental 
statements of the case which were followed by readjudication 
and issuance of a supplemental statement of the case in 
September 2008.  As such, the Board finds that Vazquez-Flores 
element two notice has been satisfied.  See Prickett, 
Sanders, supra.   

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of a May 2006 letter that 
provided the veteran with VCAA notice regarding disability 
rating and effective date matters.  Again, this letter was 
followed by readjudication and the issuance of a supplemental 
statement of the case in September 2008.  As such, the third 
element of Vazquez-Flores notice has been satisfied.  See 
Prickett, Sanders, supra.

As to the fourth element, multiple letters to the veteran 
provided notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim, and these letters were followed by 
readjudication and the issuance of a supplemental statement 
of the case in September 2008.  As such, the Board finds that 
the fourth element of Vazquez-Flores is satisfied.  See 
Prickett, Sanders, supra.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for the service-connected 
pulmonary disorder.  See Pelegrini II, supra.  There is 
otherwise no indication that any effort by the RO adversely 
affected the essential fairness of the adjudication.  See 
Sanders, supra.  As such, the Board finds that the duty to 
notify has been satisfied with respect to the claim on 
appeal.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment  records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes post-service treatment records, and the veteran's 
own statements and evidence he presented.  The veteran has 
been afforded VA compensation examinations, most recently in 
June 2005, and the reports from these examinations contain 
sufficient clinical information to determine the proper 
rating to be assigned for the service-connected pulmonary 
disorder.  In addition, the reports from the pulmonary 
function tests, x-ray and CT scan requested in the November 
2005 remand have been obtained. 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, the veteran himself indicated in September 2008 
that he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The schedular criteria by which pulmonary disorders are 
evaluated were changed during the pendency of the veteran's 
appeal effective from October 7, 1996.  Where a law or 
regulation (particularly pertaining to the Rating Schedule) 
changes after a claim has been filed, but before the 
administrative and/or appeal process has been concluded, both 
the old and new versions must be considered.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The 
effective date rule established by 38 U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).  Therefore, adjudication of the veteran's claim 
for an increased rating for the service connected pulmonary 
disorder must include consideration of both the old and the 
new criteria.

Prior to October 7, 1996, Diagnostic Code 6802 provided a 10 
percent rating where there was definitely symptomatic 
sarcoidosis with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  The next higher rating of 30 percent 
required moderate unspecified pneumoconiosis with 
considerable fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.  38 C.F.R. § 
4.97 (1995).

Effective October 7, 1996, the criteria for rating the 
severity of pulmonary disorders were amended.  38 C.F.R. § 
4.97, DC 6846 (2008).  The December 2002 supplemental 
statement of the case, and the subsequent supplemental 
statements of the case, advised the veteran of the new 
criteria for evaluating the severity of pulmonary disorders, 
and specifically the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6846.  Diagnostic Code 6802, under which the 
veteran was first rated, has been removed from the current 
rating schedule for respiratory disorders. 

Under DC 6846 in effect from October 7, 1996, a 
noncompensable rating contemplates chronic hilar adenopathy 
or stable lung infiltrates without symptoms or physiologic 
impairment.  DC 6846 does not provide a 10 percent rating.  
The next higher rating of 30 percent is warranted for 
sarcoidosis with pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  DC 6846 indicates that active 
disease or residuals may otherwise be rated as chronic 
bronchitis (DC 6600) and extra-pulmonary involvement under 
the specific body system involved. 

Under DC 6600 in effect from October 7, 1996, a 10 percent 
rating is warranted for the Forced Expiratory Volume in one 
second (FEV-1) of 71 to 80 percent predicted, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 66 to 80 percent predicted.  A 30 percent 
rating is warranted for the FEV-1 of 56 to 70 percent 
predicted, or; the FEV-1 /FVC of 56 to 70 percent, or; DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). 

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection has been established for 
hilar sarcoidosis from October 1970.  A noncompensable rating 
was assigned under 38 C.F.R. § 4.97, DCs 6699-6802, as 
analogous to an unspecified pneumoconiosis because there was 
no specific rating code for sarcoidosis.  The veteran filed a 
claim for increased rating for his service-connected hilar 
sarcoidosis in May 1990.  A November 1994 rating decision 
granted a 10 percent disability rating under DCs 6699-6802, 
effective from May 10, 1990, the date of claim for increased 
rating.  The veteran contended in 1990 that his hilar 
sarcoidosis had "increased considerably during the years." 

Pulmonary function testing in July 1994 revealed Forced 
Expiratory Volume in one second (FEV-1) of 93 percent 
predicted, and the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 86 percent.  A 
VA compensation examination in August 1994 recorded the 
veteran's report of occasional episodes of bronchospasm seven 
years prior, and complaints of shortness of breath when 
exercising (running for 10 to 15 minutes), with no other 
pulmonary complaints or symptoms.  The lungs were essentially 
clear to auscultation and palpation.  Gallium scan revealed 
multiple lesions compatible with active sarcoidosis.  The 
relevant diagnosis was active pulmonary sarcoidosis.

VA outpatient treatment records dated in February 1995 
reflect complaints of increased shortness of breath, with 
minimal but increased hilar capsulation bilaterally, 
pulmonary function testing within normal limits, and chest X- 
rays within normal limits.  The assessment was active 
sarcoidosis.  Pulmonary function testing in February 1995 
revealed FEV-1 of 93 percent predicted, and FEV-1/FVC of 81 
percent.

A VA examination in July 1995 noted the veteran's report that 
he was active but symptomatic.  Clinical findings included 
lungs clear to auscultation and palpation, and no active 
malignant process.  The diagnosis was sarcoidosis.

An August 1995 VA outpatient treatment entry reflects the 
veteran's complaints of shortness of breath on exertion, with 
clear lungs, normal pulmonary function testing, and bilateral 
papular gallium uptake that may represent inflammatory 
process.

VA outpatient treatment entries include pulmonary function 
testing in February 1996 that was normal.  Pulmonary function 
testing in February 1996 revealed FEV-1 of 101 percent 
predicted, and FEV-1/FVC of 88 percent.

VA outpatient treatment entries reflect that chest X-rays in 
March 1996 were normal, and the veteran was noted to be 
clinically stable regarding pulmonary functioning.  In May 
1996 the veteran denied chest pains and the lungs were clear. 
A February 1997 VA outpatient treatment entry reflects that 
the veteran was feeling fine, and was without shortness of 
breath, cough, sputum, chest pain, or any other complaint, 
and examination revealed lungs clear to auscultation.  An 
August 1997 VA outpatient treatment entry noted that the 
veteran's sarcoidosis had been asymptomatic.  A February 1998 
treatment entry reflected that the veteran was clinically 
stable, and there was no evidence of reactivation of 
sarcoidosis.  A July 1998 entry noted that the veteran was 
feeling well, with findings of no shortness of breath, lungs 
clear to auscultation, and that the sarcoidosis was inactive 
with no change.      

In January 1999, the veteran reported occasional dyspnea, 
cough, and occasional "PND" [paroxysmal nocturnal dyspnea].  
The impression was stable sarcoidosis with symptoms.  Chest 
X-rays in January 1999 were interpreted as the same as a 
previous chest X-ray in March 1996.  Pulmonary function 
testing in February 1999 revealed FEV-1 of 128 percent 
predicted, and FEV-1/FVC of 86 percent.

At a VA respiratory examination in June 1999, the veteran 
complained of dyspnea on exertion upon climbing one or two 
flights of stairs.  Examination revealed lungs clear to 
auscultation.  Chest X-ray dated January 1999, pulmonary 
function testing, and laboratory testing were indicated to be 
normal or within normal limits.  The diagnosis was pulmonary 
sarcoidosis.  Pulmonary function testing in July 1999 
revealed FEV-1 of 126 percent predicted, and FEV-1/FVC of 86 
percent. Pulmonary function testing on July 6, 1999 revealed 
FEV-1 of 98 percent predicted, and FEV-1/FVC of 86 percent.

At a VA respiratory examination in July 2002, the veteran 
complained of frequent episodes of dry cough, chest 
tightness, and dyspnea on exertion upon climbing two flights 
of stairs, and reported that he was not on any medication or 
treatment for his sarcoid condition.  Examination revealed 
lungs essentially clear to auscultation, normal pulmonary 
function testing, and chest X-ray revealing clear lung fields 
and good expansion.  Pulmonary function testing in July 2002 
revealed FEV-1 of 88.1 percent predicted, and FEV-1/FVC of 87 
percent.  This was noted to represent a 350cc decrease in 
FEV-1 consistent with worsening obstructive lung disease. 
Gallium scan revealed mild gallium avid process on the 
central medial aspect of the thorax that was most likely 
related to the pulmonary hilum, particularly on the left, 
findings that the examiner wrote may represent secondary 
changes to an infectious or inflammatory condition including 
sarcoid or malignancy.  The examiner commented that the chest 
X-ray and pulmonary function testing that were essentially 
normal did not correlate with the veteran's present 
complaints.  A whole body gallium scan in August 2002 
resulted in the impression of mild gallium avid process which 
may represent secondary changes to an infectious or 
inflammatory condition including sarcoid or malignancy.

VA outpatient treatment records reflect an assessment in 
September 2002 of stable stage I sarcoidosis with no 
respiratory or systemic activation.  A November 2002 
assessment was that the veteran was clinically stable from 
sarcoidosis and improved of his chronic cough after starting 
in nasal steroids and Singulair.  A December 2002 entry 
reflects a diagnosis of stage I sarcoidosis.  

Reports from May 2005 pulmonary function tests showed FEV-1 
of 128 percent predicted and FEV-1/FVC of 115 percent 
predicted.  A chest x-ray conducted at that time showed 
possible left hilar small adenopathy due to obliteration of 
the aortopulmonary window.  A private CT scan conducted in 
June 2005 showed a small nodular density in the right lower 
lobe felt to possibly represent a small granuloma.  

Reports from a VA compensation examination in June 2005 
reflect that the claims file was reviewed prior to the 
examination.  The pertinent history was reviewed, with the 
examiner noting that the veteran reported no respiratory 
symptoms related to sarcoidosis at an April 2005 VA 
outpatient visit.  At the examination, the veteran reported 
that he has a persistent dry cough that sometimes becomes 
productive with yellowish sputum.  He also described chest 
tightness and dyspnea on exertion upon exercise.  He also 
claimed paroxysmal nocturnal dyspnea and "two pillow" 
orthopena.  It was also reported that the veteran did note 
take any current medications for his sarcoidosis, but that 
Atrovent and Singulair were controlling asthma symptoms.  The 
veteran denied hemoptysis.  Upon physical examination, the 
chest was symmetric to expansion and the lungs were 
essentially clear to auscultation with no wheezes, rales or 
rhonchi.  It was indicated by the examiner that the pulmonary 
function testing in May 2005 was normal.  Following the 
examination and review of the pulmonary function test, x-ray 
and CT scan, it was the examiner's conclusion that there had 
been no change in the veteran's pulmonary condition since his 
last VA compensation examination of July 2002.  The examiner 
also concluded that the findings were not consistent with a 
30 percent rating under DCs 6846, 6600, or 6802.  

Applying first the criteria in effect prior to the amendments 
made effective from October 7, 1996, a 30 percent rating 
under 38 C.F.R. § 4.97, DC 6802 (1995) required moderate 
unspecified pneumoconiosis with considerable fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  The objective clinical evidence summarized 
above, to include the pulmonary function tests, simply did 
not demonstrate such symptomatology. 

As for increased compensation under the amended criteria, 
sarcoidosis must result in pulmonary involvement with 
persistent symptoms requiring chronic low dose or 
intermittent corticosteroids to warrant a 30 percent rating 
under 38 C.F.R. § 4.97 DC 6846 (2008).  The clinical evidence 
cited above shows that the veteran is not taking any 
medication for sarcoidosis, much less that he needs 
corticosteroids for this condition.  As for an increased 
rating under 38 C.F.R. § 4.97 DC 6600 (2008), a 30 percent 
rating requires pulmonary function readings of FEV-1 of 56 to 
70 percent predicted, or; the FEV-1 /FVC of 56 to 70 percent, 
or; DLCO (SB) of 56 to 65 percent predicted.  These pulmonary 
function findings, as detailed above, simply have not been 
demonstrated as the FEV-1 has ranged from 88.1 to 128-percent 
predicted, and FEV-1/FVC has ranged from 81 to 115 percent 
predicted.  

As set forth above, the Board has determined that the 
criteria for a schedular rating in excess of 10 percent for 
the service-connected sarcoidosis have not been met.  
However, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
any, much less, frequent hospitalizations due to his service-
connected pulmonary disorder, and his service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the percent rating currently assigned.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

The veteran asserts a much more debilitating condition due to 
his service-connected pulmonary disorder than  demonstrated 
by the evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. App. at 55 
(1994).  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for hilar 
sarcoidosis is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


